Citation Nr: 1516973	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  10-39 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Counsel







INTRODUCTION

The Veteran served on active duty from June 1969 to February 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In his September 2010 VA Form 9, the Veteran requested a videoconference hearing.  In August 2012, he withdrew the hearing request and asked that his appeal be forwarded to the Board.  See 38 C.F.R. § 20.704(e) (2014).

The Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  


FINDINGS OF FACT

1.  The Veteran's enlistment examination is not of record; the presumption of soundness is for application and has not been rebutted as concerns claimed bilateral hearing loss.

2.  Available service records show a left ear hearing loss disability for VA purposes in April 1972 and at separation in February 1973.

3.  Resolving reasonable doubt in the Veteran's favor, current right ear hearing loss is related to in-service noise exposure.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred during active service.  38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2014).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable decision herein, a detailed discussion as to how VA satisfied its duties to notify and to assist is not required.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

Analysis

In July 2009, the Veteran submitted a claim of service connection for hearing loss.  He reported that the disability occurred in February 1973.  In April 2010, the RO denied service connection for hearing loss.  The Veteran disagreed with the decision and perfected this appeal.  

At the outset, the Board notes the RO determined that service treatment records were unavailable for review.  The claims folder does not contain the Veteran's enlistment examination and he is presumed to have been in sound condition at the time of his enlistment.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Doran v. Brown, 6 Vet. App. 283, 286 (1994) (the presumption of soundness attaches where a portion of the Veteran's service medical records, including his service entrance examination report, were unavailable and were presumed to have been lost in a fire).

On review, the presumption of soundness has not been rebutted.  That is, the record does not contain clear and unmistakable evidence showing that a hearing loss disability existed prior to service and clear and unmistakable evidence that it was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).  The Veteran specifically relates the onset of his hearing loss disability to his period of active duty and the record is negative for any audiometric findings prior to enlistment.  The Board further notes that elevated thresholds are not documented until approximately 3 years after entry on to active duty.  

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  38 C.F.R. § 3.303(b) applies only to chronic disease as listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection or service-connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection will be presumed for certain chronic diseases, including other organic diseases of the nervous system, such as sensorineural hearing loss, if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102.  

In support of his claim, the Veteran submitted service records in his possession.  An April 1972 augmentation examination indicates that his ears and drums were normal on clinical evaluation.  Audiometric testing showed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
25
LEFT
10
5
5
15
40

Puretone thresholds at 6000 Hertz were 45 on the right and 40 on the left.  

On examination for discharge in February 1973, the Veteran's ears and drums were again reported as normal.  Audiometric testing showed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
30
LEFT
0
0
0
5
55

Puretone thresholds at 6000 Hertz were reported as 45 on the right and 70 on the left.  The examiner noted moderate high frequency hearing loss on the left, stable, and not considered disabling.  

Private records show that the Veteran was evaluated for hearing problems in August 2004.  He reported a history of noise exposure in the aircraft industry.  Audiometric testing revealed a bilateral moderate to severe sensorineural hearing loss at the higher frequencies typical of noise exposure.  Impression included bilateral high frequency sensorineural hearing loss, noise induced.  

The Veteran underwent a VA examination in March 2010.  He reported noise exposure to aircraft engines as a naval aviator.  Following audiometric examination, diagnosis included bilateral sensorineural hearing loss.  Under that portion of the examination labeled "Review of Medical Record", the examiner stated that review of the claims folder revealed audiometric thresholds within normal limits on enlistment and discharge audiograms.  In the portion of the examination labeled "Opinion", however, he indicated that an opinion regarding service connection would be based on speculation due to lack of entrance and exit examinations prior to and at the time of separation.  

In considering the merits of the claim, the Board concedes in-service noise exposure.  Service records show that the Veteran attended Naval Aviation Officer Candidate School and was subsequently assigned to ATKRON 128, an attack squadron.  He is competent to report noise exposure and his statements regarding jet engine noise are consistent with the circumstances of his service.  See Charles v. Principi, 16 Vet. App. 370 (2002) (appellant competent to testify regarding symptoms capable of lay observation).

The March 2010 VA examination showed a bilateral hearing loss disability for VA purposes and thus, there is evidence of current disability.  See 38 C.F.R. § 3.385.  The examination is otherwise inadequate as it contains conflicting information as to service records and does not provide the requested medical opinion. 

As discussed, the Veteran is presumed sound with regard to his hearing at entrance.  Available service records show a left ear hearing loss for VA purposes and service connection is warranted for the left ear.  

The Board acknowledges that a hearing loss disability for VA purposes was not shown in the right ear during service.  Nonetheless, there is some evidence of right ear hearing loss with puretone thresholds of 25 and 30 documented at 4000 Hertz.  In this regard, the United States Court of Appeals for Veterans Claims (Court) has cited with approval a medical text, which states that the threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The August 2004 private medical statement indicates that the Veteran's hearing loss is noise induced.  He did not report noise exposure other than during active service and resolving reasonable doubt in his favor, service connection is also warranted for the right ear.  38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


